230 Ga. 711 (1973)
198 S.E.2d 656
HAMMERS
v.
HAMMERS.
27907.
Supreme Court of Georgia.
Submitted May 15, 1973.
Decided June 21, 1973.
Linus L. Zukas, for appellant.
HAWES, Justice.
Where, as in the present case, a wife sued her husband for divorce, he being a nonresident of Georgia, and where personal service was had upon him by service of a second original in the State of Hawaii, the court had no jurisdiction to thereafter render a judgment for alimony and attorney fees based upon an amendment to the complaint which added prayers for such relief but which amendment was never served on the defendant in any manner whatsoever, and the judgment of the superior court setting such decree aside as to alimony and attorney fees on petition of the husband, shows no reversible error. Hicks v. Hicks, 193 Ga. 446 (1) (18 SE2d 754).
Judgment affirmed. All the Justices concur.